20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 1 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 2 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 3 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 4 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 5 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 6 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 7 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 8 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 9 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 10 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 11 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 12 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 13 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 14 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 15 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 16 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 17 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 18 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 19 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 20 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 21 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 22 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 23 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 24 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 25 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 26 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 27 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 28 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 29 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 30 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 31 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 32 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 33 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 34 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 35 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 36 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 37 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 38 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 39 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 40 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 41 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 42 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 43 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 44 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 45 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 46 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 47 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 48 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 49 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 50 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 51 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 52 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 53 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 54 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 55 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 56 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 57 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 58 of 59
20-43435-mar   Doc 1   Filed 03/09/20   Entered 03/09/20 15:21:49   Page 59 of 59
